DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 
Claims 13 recites the limitation “and that has a second” in the fourth last line of the claim.  It is unclear whether “that” refers to “an upper portion” or “the lower portion”.  To expedite the prosecution, “that” is interpreted as referring to “an upper portion”.
Claims 13 recites the limitation “and that has a third doping concentration” in the second last line of the claim.  It is unclear whether “that” refers to “an intermediate portion” or “the upper portion”.  To expedite the prosecution, “that” is interpreted as referring to “an intermediate portion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7-11 and 13 Mori et al. (US 2016/0149025) in view of Yamauchi (US 2001/0050401).
Regarding claim 1, Mori et al. teach a wide bandgap semiconductor power device (SiC power MOSFET, [0014]), comprising: a wide bandgap semiconductor substrate layer (1S of SiC; Fig. 16, [0051]); an epitaxial semiconductor layer (DRT; Fig. 16, [0089]) disposed above the wide bandgap semiconductor substrate layer (1S); a gate dielectric layer (GOX; Fig. 16, [0058]) disposed directly over a portion of the epitaxial semiconductor layer (DRT); and a gate electrode (GE; Fig. 16, [0058]) disposed directly over the gate dielectric layer (GOX), wherein the gate electrode (GE) comprises: a doped semiconductor layer (PF1; Fig. 16, [0059]) disposed directly over the gate dielectric layer (GOX); an ohmic contact layer (SL1 of metal silicide, i.e. an ohmic contact layer; Fig. 16, [0060]) disposed on a surface (the top surface) of the epitaxial semiconductor layer (DRT), in direct contact with the gate dielectric layer (GOX; see Fig. 16); and a metal-containing layer (SL3 of metal silicide; Fig. 16, [0109]) disposed directly over the doped semiconductor layer (PF1).
Mori et al. do not teach a/the doped semiconductor layer is an/the in-situ doped semiconductor layer, wherein a lower portion of the in-situ doped semiconductor layer that is disposed nearest the gate dielectric layer has a first doping concentration, wherein an upper portion of the in-situ doped semiconductor layer that is disposed opposite the gate dielectric layer has a second doping concentration greater than the first doping concentration, and wherein an intermediate portion of the in-situ doped semiconductor layer that is between the lower portion and the upper portion has a third doping concentration that is between the first doping concentration and the second doping concentration.
In the same field of endeavor of semiconductor manufacturing, Yamauchi teaches a/the doped semiconductor layer (gate electrode 24 of a doped semiconductor layer; [0026]) is an/the in-situ doped semiconductor layer (24 of the embodiment of a continuously-variable impurity 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the inventions of Mori et al. and Yamauchi, and to


    PNG
    media_image1.png
    312
    421
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (An upper portion)][AltContent: textbox (A lower portion)][AltContent: textbox (An intermediate portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 2 of Yamauchi showing an upper portion, an intermediate portion and a lower portion of 24.
Regarding claim 3, Mori et al. teach the wide bandgap semiconductor power device of claim 1, wherein the gate electrode (GE) comprises polycrystalline silicon ([0113]).
Regarding claim 4, Mori et al. teach the wide bandgap semiconductor power device of claim 3, wherein the gate electrode (GE) comprises low-pressure chemical vapor deposition 
Regarding claim 5, Mori et al. teach the wide bandgap semiconductor power device of claim 1, wherein the wide bandgap semiconductor substrate layer (1S) and the epitaxial semiconductor layer (DRT) comprise silicon carbide ([0051]).
Regarding claims 7-9, Mori et al. teach wherein a sheet resistance of the gate electrode ([0113]).
Mori et al. do not teach, regarding claim 7, a sheet resistance of the gate electrode is less than approximately 4.2 ohms per square centimeter (ohms/cm2), regarding claim 8, a sheet resistance of the gate electrode is less than approximately 4 ohms/cm2, and regarding claim 9, a sheet resistance of the gate electrode is between approximately 3.6 ohms/cm2 and approximately 3.8 ohms/cm2.
Parameters such as the sheet resistance of the gate electrode in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device operation during device fabrication ([0113]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the sheet resistance of the gate electrode within the range as claimed in order to achieving the desired device operation ([0113]).
Regarding claim 10, Mori et al. teach the wide bandgap semiconductor power device of claim 1, wherein the epitaxial semiconductor layer (DRT) comprises a source region (SR; Fig. 16, [0052]) and a well region (WL/EPF; Fig. 16, [0052, 0054]), and wherein the ohmic contact 
Regarding claim 11, Mori et al. teach a semiconductor power device (SiC power MOSFET, [0014]), comprising: a semiconductor substrate layer (1S of SiC; Fig. 16, [0051]); an epitaxial semiconductor layer (DRT; Fig. 16, [0089]) disposed above the semiconductor substrate layer (1S); a gate dielectric layer (GOX; Fig. 16, [0058]) disposed directly over a portion of the epitaxial semiconductor layer (DRT); an ohmic contact layer (SL1 of metal silicide, i.e. an ohmic contact layer; Fig. 16, [0060]) disposed on a surface (the top surface) of the epitaxial semiconductor layer (DRT), in direct contact with the gate dielectric layer (GOX; see Fig. 16); and a gate electrode (GE; Fig. 16, [0058]) disposed directly over the gate dielectric layer (GOX), wherein the gate electrode (GE) comprises: a semiconductor layer (PF1; Fig. 16, [0059]) disposed directly over the gate dielectric layer (GOX); and a metal-containing layer (SL3 of metal silicide; Fig. 16, [0109]) disposed directly over the semiconductor layer (PF1).
Mori et al. do not teach wherein a lower portion of the semiconductor layer that is disposed nearest the gate dielectric layer has a first doping concentration, wherein an upper portion of the semiconductor layer that is disposed opposite the gate dielectric layer has a second doping concentration greater than the first doping concentration, and wherein an intermediate portion of the semiconductor layer that is between the lower portion and the upper portion has a third doping concentration that is between the first doping concentration and the second doping concentration.
In the same field of endeavor of semiconductor manufacturing, Yamauchi teaches wherein a lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) of the semiconductor layer (24 of the embodiment of a continuously-variable impurity concentration 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the inventions of Mori et al. and Yamauchi, and to
incorporate the in-situ doped semiconductor layer of a continuously-variable impurity concentration distribution gate electrode into the semiconductor layer of the gate electrode of Mori et al., because Mori et al. teach a manufacturing method including high temperature heat treatments after forming the semiconductor layer of the gate electrode (silicide forming [0103, 0118]), while Yamauchi teaches that the high temperature treatments after forming the 

    PNG
    media_image1.png
    312
    421
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (An upper portion)][AltContent: textbox (A portion)][AltContent: textbox (An intermediate portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 2 of Yamauchi showing an upper portion, an intermediate portion and a portion of 24.
Regarding claim 13, Mori et al. teach a semiconductor power device (SiC power MOSFET, [0014]), comprising: a semiconductor substrate layer (1S of SiC; Fig. 16, [0051]); an epitaxial semiconductor layer (DRT; Fig. 16, [0089]) disposed above the semiconductor substrate layer (1S); a gate dielectric layer (GOX; Fig. 16, [0058]) disposed directly over a portion of the epitaxial semiconductor layer (DRT); an ohmic contact layer (SL1 of metal silicide, i.e. an ohmic contact layer; Fig. 16, [0060]) disposed on a surface (the top surface) of the epitaxial semiconductor layer (DRT), in direct contact with the gate dielectric layer (GOX; see Fig. 16); and a gate electrode (GE; Fig. 16, [0058]) disposed directly over the gate dielectric 
Mori et al. do not teach wherein the gate electrode has a lower portion adjacent the epitaxial semiconductor layer that has a first doping concentration, an upper portion that is disposed opposite the lower portion and that has a second doping concentration greater than the first doping concentration, and an intermediate portion that is between the lower portion and the upper portion and that has a third doping concentration that is between the first doping concentration and the second doping concentration.
In the same field of endeavor of semiconductor manufacturing, Yamauchi teaches wherein the gate electrode (24 of the embodiment of a continuously-variable impurity concentration distribution gradually doped from the bottom of 24 with low concentration to the top of 24 with high concentration, disclosed in [0026-0028, 0059-0060]) has a lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) that has a first doping concentration (the impurity concentration at the bottom edge of 24; Fig. 2, [0026]), an upper portion (an upper portion of 24 at the top edge of 24; see Fig. 2 below) that is disposed opposite the lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) and that (the upper portion) has a second doping concentration (the impurity concentration at the top edge; Fig. 2, [0026]) greater than the first doping concentration (the impurity concentration at the bottom edge; [0026]), and an intermediate portion (a middle portion of 24; see Fig. 2 below) that is between the lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) and the upper portion (an upper portion of 24 at the top edge of 24; see Fig. 2 below) and that has a third doping concentration (the impurity concentration at the middle of 24; Fig. 2, [0026]) that is between the first doping concentration and the second doping concentration (between the 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the inventions of Mori et al. and Yamauchi, and to
incorporate the in-situ doped semiconductor layer of a continuously-variable impurity concentration distribution gate electrode into the semiconductor layer of the gate electrode of Mori et al., because Mori et al. teach a manufacturing method including high temperature heat treatments after forming the semiconductor layer of the gate electrode (silicide forming [0103, 0118]), while Yamauchi teaches that the high temperature treatments after forming the semiconductor layer of the gate electrode cause the problem of penetration of the impurity through the gate insulating film ([0078, 0080]), and the in-situ doped semiconductor layer of a continuously-variable impurity concentration distribution gate electrode ([0026-0028, 0059-0060]) can prevent this problem ([0024]).
The combination of Mori et al. and Yamauchi teaches “wherein the gate electrode has a lower portion adjacent the epitaxial semiconductor layer”, because Yamauchi teaches wherein the gate electrode (24) has a lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) nearest the gate dielectric layer (23) and Mori et al. teach a portion of gate electrode (a lower portion of GE) nearest the gate dielectric layer (GOX) is a portion adjacent the epitaxial semiconductor layer (DRT; see Fig. 16).

    PNG
    media_image1.png
    312
    421
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (An upper portion)][AltContent: textbox (A lower portion)][AltContent: textbox (An intermediate portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 2 of Yamauchi showing an upper portion, an intermediate portion and a lower portion of 24.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. and Yamauchi as applied to claim 1 above, and further in view of Saia et al. (US 2015/0144960).
Regarding claim 6, Mori et al. teach wherein the metal-containing layer (SL3) of the gate electrode (GE).
Mori et al. do not teach the metal-containing layer of the gate electrode comprises a tantalum silicide (TaSi2) layer.
In the same field of endeavor of semiconductor manufacturing, Saia teaches the metal-containing layer (44; Fig. 2, [0027]) of the gate electrode (12; Fig. 2, [0027]) comprises a tantalum silicide (TaSi2) layer ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Mori et al., Yamauchi and Saia, and to use the TaSi2 layer as the top layer as taught by Saia, because the TaSi2 layer is a common material for the top layer of the gate electrode as taught by Saia ([0027]). 

Response to Arguments
Applicant’s amendments, filed 03/01/2022, overcome the rejections to claims 11 under 35 U.S.C. 112.  The rejections to claims 11 under 35 U.S.C. 112 has been withdrawn.  The rejections to claim 13 under 35 U.S.C. 112 still stand.  It is recommended to replace “that” with the actual term it represents.
Applicant's arguments with respect to claims 1, 11 and 13 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu et al. (US 2004/0063301) teach using in-situ doping to fabricate a gate electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/5/2022